DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “deriving a prediction equation indicating a relationship among D/t obtained by dividing an outer diameter D (mm) by a thickness t (mm), material characteristics, a collapse strength dominant factor, a collapse dominant proof stress, and a predicted collaspe strength of the steel pipe using a plurality of reference steel pipes collapse whose strengths have been obtained in advance; obtaining D/t obtained by dividing an outer diameter D (mm) by a thickness t (mm), material characteristics, and a collapse strength dominant factor of a steel pipe that is an evaluation subject; obtaining a compressive stress-strain curve in a circumferential direction of the steel pipe that is the evaluation subject; obtaining a stress that causes a permanent strain to be generated in the steel pipe that is the evaluation subject as the collapse dominant proof stress on the basis of the compressive stress-strain curve; and computing the predicted collapse strength of the steel pipe that is the evaluation subject from the D/t, the material characteristics, the collapse strength dominant factor, and the collapse dominant proof stress, which have been obtained, on the basis of the prediction equation, wherein the permanent strain is set according to a value of the D/t of the steel pipe that is the evaluation subject.” As recited in claim 8.
Komlos et al. (US 7690553 B2, hereinafter Komlos), the closest reference, teaches mitigating residual tensile stress of metal (See FIGS. 1-14.)  However, Komlos does not explicitly teach the prediction method of claim 8, specifically deriving a prediction equation with the relationship of the diameter to thickness of the steel pipe, as recited in claim 8.  No other references have been found to remedy the deficiencies of Komlos.
Therefore, claim 8 is allowed, and claims 9-23 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812